DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diameter” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it exceeds the 150 word limit and contains legal phraseology by using the term “said.”  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In Claim 1, on the eighth bullet, the term “diameter” is not reference in the Specification.  Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  In Claim 1 the limitation “a diameter” in the eighth bullet is not mentioned in the Specification or illustrated in the Drawings. However, in the Specification is made mention on the “transversal profile” as indicated by arrows FC in FIG. 3.  FIG. 3 is a rectangular shape and therefore does not have a diameter. Therefore, for the purposes of compact prosecution, the Examiner will interpret the diameter as a perimeter. Appropriate correction is required.
Claims 1-8 are objected to because of the following informalities:  The spelling of the word “characterised” needs to be spelled as “characterized.”  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  The spelling of the word “pressurised” needs to be spelled as “pressurized.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "it" in on the second line of the Claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret that “it” refers to the processes involving two apparatuses, one apparatus with elements that have no channels and the second apparatus with elements that have channels.
Regarding claim 8, the phrase "such elements" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes of compact prosecution, the Examiner will interpret elements as forming tubes.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri, US 2009/0120045 (Gorrieri), in view of Jones et al., US 5,400,569 (Jones), and further in view of Sorenson et al., US 2003/0159401 A1 (Sorenson).
Regarding Claim 1, Gorrieri discloses, A working process of a machine for wrapping products in packages, carried out with a thermoplastic material film (4) from a reel (para 8), comprising: 
- a loading station (2) for the products (P) to be packaged; 
- a hollow mandrel (101,201) with 
- a horizontally mobile pusher (3) for pushing a bundle of products (P) from the loading station (2) through the mandrel (101,201); 
- a conveyor (2), comprising the following operating steps: 
	Gorrieri does not disclose, 
- a hollow mandrel (101, 201) with a relative forming shoulder;
- a sealing device for forming a seal of the longitudinal edges of the film (4); 
- a sealing and transversal cutting assembly formed by two vertically mobile elements mounted on a horizontally mobile primary carriage 
- a secondary carriage carried by the primary carriage; 
- reducing the transversal section of the mandrel (101,201) to a diameter smaller than the diameter of the bundle of products (P) 
the film (4) while forming a new tubular film (4) casing; 
- arranging the elements of the assembly in a closed position on the head portion of the new tubular film casing and on the tail portion of the tubular film casing of a finished package.
- and conveying of said new tubular film (4) casing, by the movement of the primary carriage  away from the mandrel (101,201), and repeating the preceding steps so that the product (P) placed inside the tubular casing by the mandrel (101,201) is wrapped in a tight adherent manner due to the elastic retraction of the film (4) of tubular casing, 
characterised in that when the sealing and cutting assembly is in the stop end position away from the mandrel (101,102), the longitudinal sealing devices in the rest position, 
the elements of the assembly open, and the mandrel (101,201) transversally widens, appropriately widening the length of the tubular film casing arranged outside of the mandrel (101,102) itself and the bundle of products (P) present in the loading station (2) is slightly compressed to allow the bundle to enter inside the mandrel (101,201) 
and that prior to the intervention step of closing the elements that pinch the tubular film (4) casing, the mandrel (101,201) transversally reduces and the pusher (3) starts the step of moving backwards so as to arrive upstream of the loading station (2) so it can start a new packaging cycle.

	However, Jones teaches, 
- a hollow mandrel (101, 201) with a relative forming shoulder (5); 
- a sealing device (15) for forming a seal (FIG. 8, 304, 304’) of the longitudinal edges of the film (4); 
- a sealing (15) and transversal cutting assembly (FIG. 3, #17,18, 23A, Col. 5, lines 28-30) formed by two vertically mobile elements (FIG. 3, 19, 20)
- reducing the transversal section of the mandrel (101,201) to a diameter smaller than the diameter (FIG. 1, #7, Col. 5, line 4]) of the bundle of products (P) 
(15) in a position (FIG. 5, #15, 16, Col. 5, lines 54-56)for sealing the overlapped longitudinal edges of the film (4) while forming a new tubular film (4) casing; 
- arranging the elements (19, 20) of the assembly (17,18,19,20) in a closed position on the head portion of the new tubular film casing and on the tail portion of the tubular film casing of a finished package (FIGS. 3, 5 & 6, #s 17, 18, 19, & 20, Col. 6, lines 31-38).
characterised in that when the sealing (Fig. 4, #15) and cutting assembly (FIG. 3, #17, 18) is in the stop end position away from the mandrel (101,102), the longitudinal sealing device (15) is in the rest position, 
the elements (19, 20) of the assembly  (17,18,19,20) open, and the mandrel (101,201) transversally widens, appropriately widening the length of the tubular film casing arranged outside of the mandrel (101,102) itself and the bundle of products (P) present in the loading station (2) is slightly compressed to allow the bundle to enter inside the mandrel (101,201) (FIG. 1, #s 4, 5, and 7, Col. 4, lines 59-64)
and that prior to the intervention step of closing the elements (17, 18) that pinch the tubular film (4) casing, the mandrel (101,201) transversally reduces and the pusher (3) starts the step of moving backwards so as to arrive upstream of the loading station (2) so it can start a new packaging cycle (FIG. 4, #40, 41, & 43, Col. 6, lines 41-43)
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gorrieri and Jones before the effective filing date of the invention to modify the transversal sealing assembly as taught by Gorrieri (FIG. 4-6, para [0008]) to include the transversal assembly that includes a forming shoulder Jones (Jones, 5), sealing device (Jones, 15), and cutting assembly (Jones, 17, 18) as taught by Jones, and since Jones (Col. 7, lines 7-8) suggest that such a modification provides an increase in efficiency of  the apparatus that includes of sealing and cutting the film as shaped by the mandrel with a shoulder (Jones, FIG. 1, #4, 5, 7 and 15): because Jones teaches these structures that is known in the art and beneficial, thereby providing the motivation, to modify the transversal sealing assembly as taught (FIG. 1, #4, 5, 7 and 15) to increase the wrapping efficiency (Col. 7, lines 7-8).
	
Furthermore, Sorenson teaches,
- a secondary carriage (72, 73) carried by the primary carriage (78, 79);
- and conveying of said new tubular film (4) casing, by the movement of the primary carriage (78, 79) away from the mandrel (101,201), and repeating the preceding steps so that the product (P) placed inside the tubular casing by the mandrel (101,201) is wrapped in a tight adherent manner due to the elastic retraction of the film (4) of tubular casing, (FIGS. 4-21, para [0028, 0033, 0051])
 Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gorrieri/Jones and Sorenson before the effective filing date of the invention to modify the transversal sealing assembly as taught by Gorrieri/Jones (FIG. 4-6, para [0008]) to include the transversal assembly that includes a secondary (Sorenson, 72, 73) and primary carriage (Sorenson, 78, 79) as taught by Sorenson, and since Sorenson (para [0006]) provides reduced cost, improved product control, and higher production speed: because Sorenson teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the assembly as taught by Gorrieri/Jones with the primary  (78, 79) and secondary (72, 73) carriages as taught by Sorenson so as to increase the wrapping production process at reduced cost (para [0006]).

	Regarding Claim 2, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones teaches, characterised in that in the start position next to the mandrel (101,102), the elements (19, 20) of the sealing (15) and cutting assembly (17, 18) partially closes with only the active pressing devices pinching the film (FIG. 7, Col. 4, lines 49-50), and the sealing operations of the tail (FIG. 7, rear of 51B) of the finished package (FIG. 7, 51B), and the seal (FIG. 6, #46 front) of the head of the new tubular film casing (FIG. 5, #41) and the relative cut between the two (FIG. 6, #46 front & back) are performed while the assembly (17, 18) is moving away from the mandrel(101,102).

	Regarding Claim 3, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones teaches, characterised in that in the start position next to the mandrel (101,102) the elements (19, 20) of the assembly (17, 18) completely closed, achieving the seal of the tail of the finished package (FIG. 7, 51B back), the seal of the head of the new tubular film (4) casing and the relative cut between the two seals (FIG. 6, #46).

	Regarding Claim 4, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed. As discussed, Sorenson further teaches, characterised in that during the retraction step of the primary carriage (FIG. 7, #78, 79 para [0051]) towards the mandrel (101,102), the secondary carriage (FIG. 7, #72, 73, para [0051]) intervenes to almost completely close the transversal opening (58) of the top branch of the conveyor (2), so that the new package (P) subsequently produced can be correctly supported by the conveyor (2) and the primary carriage (78, 79) and the assembly (17, 18) connected thereto, begin their retraction step (FIG. 10, para [0054]) towards the mandrel (101,102) while the pusher (3) advances, pushing the bundle of products (P) inside the mandrel (101,102) itself.

	Regarding Claim 5, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Sorenson further teaches, characterised in that when the pusher (2) has arrived at the end stop (301), advancing and pushing the bundle of products (P) of the new package (FIG. 4, 41) against the head end (FIG. 1, #7) of the tubular film (4) casing closed by the transversal seal (15, Col. 5, lines 10-12) and the carriage (78, 79) and the assembly (17,18) have both arrived at the end of their retraction  in the proximity of the mandrel (101,102), the secondary carriage (72, 73) goes to a backwards position (FIGs. 10 & 19, para [0053] towards the right for widening the opening (58) of the top branch of the conveyor (2), thus freeing the operating space for the vertical and auto-centering the elements (19, 20) of the sealing and cutting assembly (17, 18) equipped with pressing devices (19,20) and, before the intervention of said elements (17, 18), on the sides of the tubular film (4) casing between the mandrel (101,102) and the new package (FIG. 21, #36B) lateral folding units intervene which make recessed bellows (Para [0050]).

	Regarding Claim 6, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterised in that for achieving an even narrower tubular film (4) casing (FIG. 4A, #60, Col. 6, lines 64-65), the elements (5, 4, 7, & 6) that form the mandrel (101,102) must be adjusted in height (7), at least with its upper components.

	Regarding Claim 7, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterised in that the modifications for closing and opening the transversal section of the mandrel are achieved according to the shape/size of the products to be packaged (Col. 3, lines 17-19, Col. 4, lines 27-29).

	Regarding Claim 8, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterised in that it can be applied on both, a wrapping machine (FIG. 1, Abstract) provided with a mandrel (101,102) formed by elements that do not have channels, and on a wrapping machine provided with a mandrel (101,102), such elements that form the latter, have longitudinal channels, used to quickly expel the pressurised air, that tends to form in the packages during the insertion of the product (P) to be packaged therein.
 Note that the language “can be applied” is a recitation of functional language.  A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.  In this case, the method of, as combined, 


Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Cassoli et al. US 2017/0225810 A1, Rasi US 2015/0329230 A1, Gorrieri et al., US 2009/0139185 A1, De Matteis US 2007/0272788 A1, Suga US 5,653,085 and 5,329,745, Kovacs et al. US 5,447,012, Cinotti et al. US 5,189,864, Kamada US 4,715,166, and Cassoli US 4,679,379 cited for carriages, film, mandrel, sealing device, conveyors, shoulders, and wrapping apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731